DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, 8-11, 17-21, and 23-30 are pending. 

Election/Restrictions
Applicant’s election without traverse of claims 1-6, 8-11, and 17-21 in the reply filed on 12/9/2021 is acknowledged.  Claims 23-30 are withdrawn from consideration.  

Claim Objections
Claim 18 is objected to because of the following informalities:  
Claim 18, line 3: “the” should be removed from “of the all of”.  
Claim 18, line 8: --at-- should be added between “in the” and “least one”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Publication No. 2017/0173796).

Re claim 1.  A robotic manipulation system, comprising: 
a robotic arm (manipulation unit 600, Figure 1), the robotic arm including: 
an end effector configured to selectively grip a three-dimensional gripping feature of a physical object positioned in a three-dimensional reference space (robot hand 620, Figure 1; target object 30, Figure 17); and 
a plurality of actuators configured to cause the end effector to translate and rotate within the three-dimensional reference space (palm-rotating unit 623, Figure 2; “control the robot arm 610 to move the robot hand 620”, paragraph [0082].  While Kim does not explicitly disclose actuators, it would have been obvious to one of ordinary skill in the art to use actuators to move the robotic arm because some form of actuator is required to move such robotic arms.); 
an optics system configured to locate the three-dimensional gripping feature relative to the three-dimensional reference space and provide position output of the three-dimensional gripping feature (target object-sensing unit 500 and second image acquisition unit 700, Figure 1; and S21 and S24, Figure 11); and 
a controller (control unit 800, paragraphs [0082 and 0086]) configured to, based on the position output, control the actuators to: 
i) move the end effector such that the end effector is aligned with the three-dimensional gripping feature (S22 and S24, Figure 11; and paragraphs [0082 and 0086]); and 
(S24-S27, Figure 11; Figure 17; and paragraph [0086]).

Re claim 2.  Wherein the robotic arm is configured such that the end effector grips the three-dimensional gripping feature with sufficient gripping force to move the physical object with the end effector (Figure 17).

Re claim 3.  Wherein the robotic arm includes a gripping actuator configured to cause the end effector to grip the three-dimensional gripping feature (paragraph [0086].  While Kim does not explicitly disclose actuators, it would have been obvious to one of ordinary skill in the art to use actuators to place each of the fingers 622 at an appropriate position for a corresponding one of the grip recesses 31a and 31b because some form of actuator is required to move such fingers.).

Re claim 4.  Wherein the end effector includes a plurality of fingers, and wherein the gripping actuator is configured to move the plurality of fingers relative to each other within the at least one cavity (Figure 18).

Re claim 5.  Wherein the end effector is configured to grip the three-dimensional gripping feature at least by being partially inserted in at least one 2Application No. Not Yet AssignedAttorney Docket No. 02316.7629USU1/3883 cavity of the three-dimensional gripping feature, wherein the controller is further configured to insert at least a portion of the end effector in the at least one cavity (Figures 16-18).

Re claim 6.  Wherein the at least one cavity is one of a blind cavity and a through-cavity (blind cavity, Figure 17).

Re claim 10.  Wherein the end effector comprises one or more male members that are sized and shaped complementarily to the at least one cavity (second phalanx 622b, Figure 18).

Re claim 11.  Wherein the physical object includes one or more orientation indicia, and wherein the optics system is configured to detect the one or more orientation indicia and, based on a location and/or orientation of the one or more orientation indicia relative to the three-dimensional gripping feature, determine a rotational orientation of the three-dimensional gripping feature relative to three-dimensional reference space (second marks 32a and 32b, and rotational movement of the end effector, Figures 14-15; and paragraphs [0083-0086]).

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Publication No. 2017/0173796) as applied to claims 1 and 5 above, and further in view of Watanabe (JP2015/199155).
The teachings of Kim have been discussed above.  Kim fails to specifically teach: (re claim 8) wherein the at least one cavity includes at least three cavities; and (re claim 17) wherein the end effector comprises a suction member, and wherein the system includes a vacuum generator configured to generate a suction force at the suction member.

In view of Watanabe’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the system as taught by Kim, (re claim 8) wherein the at least one cavity includes at least three cavities; and (re claim 17) wherein the end effector comprises a suction member, and wherein the system includes a vacuum generator configured to generate a suction force at the suction member; since Watanabe teaches robotic end effectors may successfully grasp an object using suction, or by pinching an object from inside by opening and closing three fingers. Such known methods of holding objects would yield the predictable result of successfully holding the objects by a robotic end effector.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Publication No. 2017/0173796) as applied to claims 1 and 5 above, and further in view of Saadat et al. (US Publication No. 2021/0178607).
The teachings of Kim have been discussed above.  Kim fails to specifically teach: (re claim 9) wherein each of the at least one cavity is defined by a tubular shaped, conically shaped, or frusto-conically shaped side wall.
Saadat teaches, at Figure 20 and paragraph [0052], such robotic end effectors may grasp objects having tube shaped side-walls.
(re claim 9) wherein each of the at least one cavity is defined by a tubular shaped, conically shaped, or frusto-conically shaped side wall; since Saadat teaches it is known for such robotic end effectors to grasp objects having tube shaped side-walls, which will have the predictable result of successfully grasping an object.

Claims 18, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Publication No. 2017/0173796) in view of Mukherjee et al. (US Publication No. 2020/0081439).
Kim teaches:
Re claim 18.  A robotic manipulation system comprising:  3Application No. Not Yet AssignedAttorney Docket No. 02316.7629USU1/3883 
a robotic arm (manipulation unit 600, Figure 1), the robotic arm including: 
an end effector configured to selectively grip the three-dimensional gripping feature of any of the physical objects positioned in a three-dimensional reference space at least by inserting the end effector in the least one cavity of the three-dimensional gripping feature of the corresponding object (robot hand 620, Figure 1; target object 30, Figure 17); and 
a plurality of actuators configured to cause the end effector to translate and rotate within the three-dimensional reference space (palm-rotating unit 623, Figure 2; “control the robot arm 610 to move the robot hand 620”, paragraph [0082].  While Kim does not explicitly disclose actuators, it would have been obvious to one of ordinary skill in the art to use actuators to move the robotic arm because some form of actuator is required to move such robotic arms.); 
an optics system configured to locate the three-dimensional gripping feature of any of the plurality of physical objects relative to the three-dimensional reference space and provide position output of the three-dimensional gripping feature of a selected one of the physical objects (target object-sensing unit 500 and second image acquisition unit 700, Figure 1; and S21 and S24, Figure 11); and 
a controller (control unit 800, paragraphs [0082 and 0086]) configured to, based on the position output, control the actuators to: 
i) move the end effector such that the end effector is aligned with the three-dimensional gripping feature of the selected physical object (S22 and S24, Figure 11; and paragraphs [0082 and 0086]); 
ii) insert at least a portion of the end effector in the at least one cavity of the three-dimensional gripping feature of the selected physical object (S24, S25, and S27, Figure 11; grip recesses 31a and 31b, and fingers 622, Figure 17; and paragraphs [0082 and 0086]), and 
iii) grip the three-dimensional gripping feature of the selected physical object with the end effector (S24-S27, Figure 11; Figure 17; and paragraph [0086]).

Kim fails to specifically teach: (re claim 18) a plurality of physical objects, each of the physical objects including a three-dimensional gripping feature defining at least one 
Mukherjee teaches, at paragraphs [0037, 0042 and 0047-0048] and Figures 1, 4B, 5 and 6, plural target components to be gasped by a mobile robot using an internal grip may have a standardized handle made up of two flanges 574 and 576.  This allows a single robot with a single end effector to replace numerous components, such as a disk array, or a network card.  
In view of Mukherjee’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the system as taught by Kim, (re claim 18) a plurality of physical objects, each of the physical objects including a three-dimensional gripping feature defining at least one cavity, the three-dimensional gripping features of the all of the plurality of physical objects being structurally identical; since Mukherjee teaches plural target components to be gasped by a mobile robot using an internal grip may have a standardized handle, which allows a single robot with a single end effector to replace numerous components.  

Kim fails to specifically teach: (re claim 19) wherein at least two of the physical objects have different structural configurations; and (re claim 21) wherein at least two of the physical objects have different weights.
Mukherjee teaches, at paragraph [0042], the components to be grabbed by the robot may comprise a disk array or a network card.
In view of Mukherjee’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the system (re claim 19) wherein at least two of the physical objects have different structural configurations; and (re claim 21) wherein at least two of the physical objects have different weights; since Mukherjee teaches the components to be grabbed by the robot may comprise various distinct components, thus allowing a single robot with a single end effector to replace numerous components.  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Publication No. 2017/0173796) as modified by Mukherjee et al. (US Publication No. 2020/0081439) as applied to claim 18 above, and further in view of Murakami et al. (WO2013/157119).
The teachings of Kim as modified by Mukherjee have been discussed above.  Kim fails to specifically teach: (re claim 20) wherein at least two of the physical objects have different sizes.
Murakami teaches, at Figures 1 and 7H, and the second to last paragraph on page 3 of the included translation, handles 42, 43 and 81 are the same shape, allowing the robot to grasp each of them, and move different components, including transport pallet 40 and differently sized drying shelf 80.  
In view of Murakami’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the system as taught by Kim, (re claim 20) wherein at least two of the physical objects have different sizes; since Murakami teaches handles 42, 43 and 81 are the same shape, allowing the robot to grasp each of them, and move different components, including 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER D PATTON whose telephone number is (571)270-5771. The examiner can normally be reached Monday to Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SPENCER D PATTON/           Primary Examiner, Art Unit 3664